Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges the amendment filed 17 March 2022 wherein: claims 1-14 are amended; claims 15-19 are newly added; claims 1-19 are pending.

Response to Arguments
Examiner acknowledges the prior claim objections have been overcome by amendment.
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim(s) 1, 10, and 17 is/are objected to because of the following informalities:

Regarding claim 1, the claim recites “each of the first and second sampling unit” in line 9 where --each of the first and second sampling units-- would be expected.

Regarding claim 10, the claim recites “each of the first and second sampling unit” in line 9 where --each of the first and second sampling units-- would be expected.

Regarding claim 17, the claim recites “plurality sets” in line 4 where --plurality of sets-- would be expected and “obtain radiation image” in line 5 where --obtain a radiation image-- would be expected.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim(s) 1, 10, and 12 is/are interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claims 1 and 10, with reference to representative claim 1, the claim recites the limitations “driving unit”, “detection element” and “sampling unit” which use generic placeholders (“element”, “unit”) that are coupled with functional language without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
Accordingly, these limitations are interpreted under 35 USC 112(f) as corresponding to:
“driving unit”: a vertical scanning circuit (Applicant’s specification, par. [0024], and equivalents thereof;
“detection element”:  a photodiode (Applicant’s specification, par. [0032]) and equivalents thereof;
“first sampling unit” and “second sampling unit: each sampling unit comprises a first transistor, a second transistor, a third transistor, a capacitor, and an analog switch, wherein a source terminal of the first transistor is connected to a signal line, a gate terminal of the first transistor is configured to receive a first control signal, a first terminal of the capacitor is connected to a drain terminal of the first transistor, a second terminal of the capacitor is connected to a ground line, a drain terminal of the second transistor is connected to a power supply line, a source terminal of the second transistor is connected to the analog switch, a gate terminal of the second transistor is connected to the drain terminal of the first transistor, the analog switch is arranged between the second transistor and a column signal line and is configured to be controllable by a second control signal, the third transistor is arranged so as to form a current path between the drain terminal of the first transistor and an output terminal, a gate terminal of the third transistor is configured to receive a third control signal, and an output terminal connected to the third transistor is connected to an output terminal of another adjacent sensor unit (Applicant’s specification, par. [0037]-[0039]: “In the first sampling unit P3, the source terminal of the transistor M31 is connected to the signal line L02, A control signal SH1 is input to the gate terminal of the transistor M31, and the transistor M31 can be controlled by the control signal SH1. One terminal of the capacitor C31 is connected to the drain terminal of the transistor M31, and the other terminal is connected to the ground line. That is, the transistor M31 is arranged so as to set a conductive state between the signal line L02 and the capacitor C31. The drain terminal of the transistor M32 is connected to the power supply line, the source terminal is connected to the analog switch SW31, and the gate terminal is connected to the drain terminal of the transistor M31. In each column of the sensor array 11, a column signal line LC1 is arranged in common for the sensor units S belonging to the column, and the analog switch SW31 is arranged between the transistor M32 and the column signal line LC1 so as to be controllable by a control signal VSR1. The transistor M33 is arranged so as to form a current path between the drain terminal of the transistor M31 and an output terminal ADD1. The control signal ADDEN1 is input to the gate terminal of the transistor M33, and the transistor M33 can be controlled by a control sigma; AAEM1. The output terminal ADD1 is connected to the output terminal ADD1 of another adjacent sensor unit S”, par. [0040], fig. 2) and equivalents thereof.
While the claim further recites the limitation “sensor units” which use the generic placeholder “units”, the sensor units are claimed to include the above described detection elements and sampling units; therefore the limitation “sensor units” is not further interpreted under 35 USC 112(f).

Regarding claim 12, the limitation “signal amplification unit” is interpreted as first through seventh transistors, a capacitor, and first and second current sources, wherein the first current source and the first and second transistors are connected in series so as to form a current path between a power supply line and a ground line, a source terminal of the first transistor is connected to the first current source, a drain terminal of the first transistor is connected to a source terminal of the second transistor, a drain terminal of the second transistor is connected to the ground line, a gate terminal of the first transistor is configured to receive a first control signal such that the first transistor is controlled by the first control signal, a first signal line is connected to a node between the first current source and the first transistor, the second current source and the fourth through fifth transistors are connected in series so as to form a current path between the power supply line and the ground line, a source terminal of the fourth transistor is connected to the second current source, a drain terminal of the fourth transistor is connected to a source terminal of the fifth transistor, a drain terminal of the fifth transistor is connected to the ground line, a gate terminal of the fourth transistor is configured to receive a second control signal such that the fourth transistor is controlled by the second control signal, a second signal line is connected to a gate terminal of the fifth transistor, the capacitor is connected between the first and second signal lines, a third signal line is connected to a node between the second current source and the fourth transistor, a source terminal of the third transistor is connected to the power supply line, a drain terminal of the third transistor is connected to the second signal line, a gate terminal of the third transistor is configured to receive a third control signal such that the third transistor is controlled by the third control signal, a source terminal of the sixth transistor is connected to the first signal line, a drain terminal of the sixth transistor is connected to a source terminal of the seventh transistor, a gate terminal of the sixth transistor is configured to receive a fourth control signal such that the sixth transistor is controlled by the fourth control signal, and a drain terminal of the seventh transistor is connected to the ground line (Applicant’s specification, par. [0030], [0033]-[0036], fig. 2) and equivalents thereof.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Poorter (US 2008/0232549 A1).

Regarding claim 18, Poorter discloses the claimed method (see cited portions of Poorter in the rejection of claim 1 below, mutatis mutandis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Poorter in view of Arishima (US 2012/0006993 A1).

Regarding claim 1, Examiner notes Poorter corresponds to the reference cited in Applicant’s specification in par. [0002]-[0004].
Poorter discloses a radiation imaging apparatus (200), comprising: a sensor array (202) in which a plurality of sensor units are arranged; and a driving unit (206) configured to drive the sensor array; each of the plurality of sensor units including a detection element configured to detect irradiation and a sampling unit (sample and hold node) configured to sample a signal from the detection element; the driving unit (206) is configured to use the sampling unit to perform first and second sampling driving operations to sample the signal, respectively (for lower and higher energy sub-images, respectively), the radiation imaging apparatus (200) being configured to use first image data obtained by the first sampling driving operation and the second image data obtained by the second sampling driving operation to observe radiation images employing an energy subtraction method (subtraction in par. [0014], [0040], claim 14), and the driving unit (206) is configured to start the second sampling driving operation before the completion of the first sampling driving operation and is configured to complete the second sampling driving operation after the completion of the first sampling driving operation (i.e., the operations are performed in parallel, with the second operation starting after the start of the first operation and before completion of the first operation; par. [0007]-[0008], [0031]-[0043], fig. 2-3; claims 1-3, 14).
Poorter does not expressly disclose the plurality of sensor units are arranged so as to form a plurality of rows and a plurality of columns; the sampling units include first and second sampling units for respectively performing the first and second sampling driving operations; each of the first and second sampling units is connected to a signal line configured to propagate a signal from the detection element, wherein the sensor units, sampling units, and driving unit include the elements described above under 35 USC 112(f).
Examiner notes the structure in figure 3 of Arishima clearly anticipates the structure in Applicant’s figure 2, as seen in the figures reproduced below. The group labels of Arishima differ from the Applicant’s group label; however, as seen in the modified figure below, there is a one-to-one correspondence of elements between the figures.


    PNG
    media_image1.png
    482
    703
    media_image1.png
    Greyscale

Figure 3 of Arishima


    PNG
    media_image2.png
    924
    1308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    703
    1062
    media_image3.png
    Greyscale
Figure 3 of Arishima modified by Examiner, top, to more clearly show the one-to-one correspondence of elements to those of Figure 2 of Applicant, bottom

Arishima discloses a radiation imaging apparatus (100) comprising: a sensor array (GA) in which a plurality of sensor units (201) are arranged so as to form a plurality of rows and a plurality of columns: and a driving unit (204) configured to drive the sensor array (GA); each of the plurality of sensor units (201) including a detection element (202) configured to detect radiation, a first sampling unit (341, 342, 343, 344, 346) configured to sample a signal from the detection element (202), and a second sampling unit (361, 362, 363, 364, 366) configured to sample a signal from the detection element (202); each of the first and second sampling units (341, 342, 343, 344, 346; 361, 362, 363, 364, 366) is connected to a signal line configured to propagate a signal from the detection element (202), wherein the driving unit (204) is configured to use the first and second sampling units (341, 342, 343, 344, 346; 361, 362, 363, 364, 366) to perform first and second sampling driving operations to sample the signal propagating through the signal line, respectively, the radiation imaging apparatus (100) being configured to use first data obtained by the first sampling driving operation and second data obtained by the second sampling driving operation,
wherein the driving unit (204) is a vertical scanning circuit (par. [0025]); the detection element (202) is a photodiode (par. [0022]); and the sampling unit is a first sampling unit (341, 342, 343, 344, 346) and a second sampling unit (361, 362, 363, 364, 366), each sampling unit comprising a first transistor (341/361), a second transistor (343/363), a third transistor (346/366), a capacitor (342/362), and an analog switch (344/364), wherein a source terminal of the first transistor (341/361) is connected to a signal line, a gate terminal of the first transistor (341/361) is configured to receive a first control signal, a first terminal of the capacitor (342/362) is connected to a drain terminal of the first transistor (341/361), a second terminal of the capacitor (342/362) is connected to a ground line, a drain terminal of the second transistor (343/363) is connected to a power supply line, a source terminal of the second transistor (343/363) is connected to the analog switch (344/364), a gate terminal of the second transistor (343/363) is connected to the drain terminal of the first transistor (341/361), the analog switch (344/364) is arranged between the second transistor (343/363) and a column signal line (208a/208b) and is configured to be controllable by a second control signal, the third transistor (346/366) is arranged so as to form a current path between the drain terminal of the first transistor (341/361) and an output terminal, a gate terminal of the third transistor (346/366) is configured to receive a third control signal, and an output terminal connected to the third transistor (346/366) is connected to an output terminal of another adjacent sensor unit (201; par. [0020]-[0036], fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poorter in view of the teachings of Arishima so that the plurality of sensor units are arranged so as to form a plurality of rows and a plurality of columns; the sampling units include first and second sampling units for respectively performing the first and second sampling driving operations; each of the first and second sampling units is connected to a signal line configured to propagate a signal from the detection element, wherein the sensor units, sampling units, and driving unit include the elements described above under 35 USC 112(f).
One would have been motivated to do so to gain an advantage recited in Arishima of reducing the influence of signal delay caused by an increase in imaging area (Arishima, par. [0006]).

Regarding claim 2, Poorter modified teaches the radiation imaging apparatus according to claim 1, wherein the driving unit (206) is configured to perform a reset driving operation (“RESET” before 300 in Poorter, fig. 3) to reset the first sampling unit and the second sampling unit before the start of radiation irradiation on the sensor array, the driving unit (206) is configured to perform the first sampling driving operation, after the completion of the reset driving operation and after the start of the radiation irradiation, using the first sampling unit to sample the signal propagating through the signal line, and the driving unit is configured to perform the second sampling driving operation using the second sampling unit to sample the signal propagating through the signal line (Poorter, par. [0007]-[0008], [0031]-[0043], fig. 3; Poorter modified in view of Arishima suggests using two sampling units as described in the rejection of claim 1 above).

	Regarding claim 3, Poorter modified teaches the radiation imaging apparatus according to claim 2, wherein a signal for driving the first sampling unit (341, 342, 343, 344, 346) is set as a first driving signal (TS) and a signal for driving the second sampling unit (361, 362, 363, 364, 366) is set as a second driving signal (TN), and the driving unit (204) is configured to start the first sampling driving operation by setting the first driving signal (TS) at an active level and is configured to complete the first sampling driving operation by setting the first driving signal (TS) at an inactive level, and the driving unit (204) is configured to start the second sampling operation by setting the second driving signal (TN) at the active level and is configured to complete the second sampling driving operation by setting the second driving signal (TN) at the inactive level (active and inactive TS and TN signals seen in Arishima, fig. 5; Arishima, par. [0020]-[0041], fig. 3, 5; Poorter discloses the first and second operations as described in the rejection of claim 1 above, but does not expressly disclose the claimed signals; however, Poorter modified in view of Arishima as described in the rejection of claim 1 above suggests the claimed invention).

Regarding claim 13, Poorter modified teaches a radiation imaging system, comprising: the radiation imaging apparatus according to claim 1; and a radiation source (204) configured to generate radiation (Poorter, par. [0032], fig. 2).

	Regarding claim 15, Poorter modified teaches the radiation imaging apparatus according to claim 1, wherein the first and second sampling units are respectively configured to perform the first and second sampling driving operations during a single radiation irradiation operation (across two energies) performed in a predetermined period (total time; Poorter, par. [0007]-[0008], [0031]-[0043], fig. 3; claims 1-3).

Claim(s) 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poorter in view of Arishima as applied to claim 3 above, and further in view of Watanabe (US 2006/0214699 A1).

Regarding claim 4, Poorter modified teaches the radiation imaging apparatus according to claim 3, but does not expressly disclose the driving unit is configured to perform the first and second sampling driving operations such that a period in which the first driving signal is maintained at the active level and a period in which the second driving signal is maintained at the active level will overlap each other.
Watanabe discloses a radiation imaging apparatus comprising: a sensor array (10) in which a plurality of sensor units are arranged: and a driving unit (“drive power source”, fig. 1) configured to drive the sensor array (10), wherein each of the plurality of sensor units (10) includes a detection element configured to detect radiation and a sampling unit (32, 33) configured to be able to sample a signal from the detection element, the sampling unit is connected to a signal line configured to propagate a signal from the detection element, the driving unit uses the sampling unit to perform a first sampling driving operation (via switch 32b; see (c) in fig. 3) and a second sampling driving operation (via switch 33b; see (b) in fig. 3) to sample the signal propagating through the signal line, and the driving unit starts the second sampling driving operation before the completion of the first sampling driving operation and completes the second sampling driving operation after the completion of the first sampling driving operation (as seen in fig. 3, comparing (b) and (c)), wherein the sampling unit includes a first sampling unit (32b, 32c, 36 in fig. 2) and a second sampling unit (33b, 33c, 37 in fig. 2),
wherein the driving unit performs the first sampling driving operation and the second sampling driving operation (b) so that a period in which the first driving signal (c) is maintained at the active level and a period in which the second driving signal (b) is maintained at the active level will overlap each other (as seen in fig. 3, comparing (b) and (c); par. [0025]-[0044], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the teachings of Watanabe so that the driving unit is configured to perform the first and second sampling driving operations such that a period in which the first driving signal is maintained at the active level and a period in which the second driving signal is maintained at the active level will overlap each other.
One would have been motivated to do so to gain an advantage recited in Watanabe of preventing the generation of reset noise (Watanabe, par. [0008]-[0013]).

Regarding claim 5, Poorter modified teaches the radiation imaging apparatus according to claim 4, wherein the driving unit is configured to perform the first and second sampling driving operations such that a timing at which the second driving signal is set to the active level will be a timing after the first driving signal is set to the active level and before a timing at which the first driving signal is set to the inactive level (as seen in Watanabe, fig. 3, comparing (b) and (c); Watanabe, par. [0025]-[0044], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the further teachings of Watanabe.
One would have been motivated to do so to gain an advantage recited in Watanabe of preventing the generation of reset noise (Watanabe, par. [0008]-[0013]).

Regarding claim 6, Poorter modified teaches the radiation imaging apparatus according to claim 4, wherein the driving unit is configured to perform the first and second sampling driving operations such that a timing at which the first driving signal (c) is set to the active level and a timing at which the second driving signal (b) is set to the active level will match each other (as seen in Watanabe, fig. 4, comparing (b) and (c); Watanabe, par. [0025]-[0044], fig. 1-2, 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the further teachings of Watanabe.
One would have been motivated to do so to gain an advantage recited in Watanabe of preventing the generation of reset noise (Watanabe, par. [0008]-[0013]).

Regarding claim 7, Poorter modified teaches the radiation imaging apparatus according to claim 4, wherein the driving unit is configured to perform the first and second sampling driving operations by setting the second driving signal (c) to the active level before a timing at which the first driving signal (b) is set to the active level and setting the second driving signal (c) to the inactive level after a timing at which the first driving signal (b) is set to the inactive level (as seen in Watanabe, fig. 3, comparing (b) and (c), and swapping the first and second driving signals from the parent claims, since such a swap only changes what is called “first” and what is called “second”; Watanabe, par. [0025]-[0044], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the further teachings of Watanabe.
One would have been motivated to do so to gain an advantage recited in Watanabe of preventing the generation of reset noise (Watanabe, par. [0008]-[0013]).

Regarding claim 8, Poorter modified teaches the radiation imaging apparatus according to claim 6, wherein the driving unit is configured to suspend the second sampling driving operation by setting the second driving signal  (c) to the inactive level over a predetermined period from a timing at which the first driving signal (b) is set to the inactive level (as seen in Watanabe, fig. 3, comparing (b) and (c), and swapping the first and second driving signals from the parent claims, since such a swap only changes what is called “first” and what is called “second”; Watanabe, par. [0025]-[0044], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the further teachings of Watanabe.
One would have been motivated to do so to gain an advantage recited in Watanabe of preventing the generation of reset noise (Watanabe, par. [0008]-[0013]).

Regarding claim 9, Poorter modified teaches the radiation imaging apparatus according to claim 7, wherein the driving unit is configured to suspend the second sampling driving operation by setting the second driving signal to the inactive level over a predetermined period from before the timing at which the first driving signal is set to the active level until after the timing at which the first driving signal is set to the inactive level (as seen in Watanabe, fig. 3, comparing (b) and (c), with the swapped signals as described in the rejection of claim 7 above; Watanabe, par. [0025]-[0044], fig. 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the further teachings of Watanabe.
One would have been motivated to do so to gain an advantage recited in Watanabe of preventing the generation of reset noise (Watanabe, par. [0008]-[0013]).

Claim(s) 10-12, 14, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Poorter in view of Arishima as applied to claims 1 and 10 above, and further in view of Fujiyoshi (US 2015/0316661 A1).

	Regarding claim 10, Poorter modified teaches the radiation imaging apparatus according to claim 1, but does not expressly disclose the driving unit is configured to start a preliminary sampling driving operation that is different from the second sampling driving operation, before the completion of the first sampling driving operation.
	Fujiyoshi discloses a radiation imaging apparatus (200) comprising a driving unit (241) and a sampling unit (142), wherein the driving unit drives the sampling unit to perform a detection sampling driving operation, wherein the driving unit drives the sampling unit to start a preliminary (dummy) sampling driving operation, which is different from the detection sampling driving operation, before completion of the detection sampling driving operation (par. [0038]-[0046], [0071]-[0076]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the teachings of Fujiyoshi so that the driving unit is configured to start a preliminary sampling driving operation that is different from the second sampling driving operation, before the completion of the first sampling driving operation.
	One would have been motivated to do so to gain an advantage recited in Fujiyoshi of reducing artifacts (Fujiyoshi, par. [0074]).

	Regarding claim 11, Poorter modified teaches the radiation imaging apparatus according to claim 10, and for the further limitations of claim 11, Examiner refers to the rejection of claim 2 above and the further teachings of: the driving unit drives the second sampling unit to perform the preliminary driving operation before the completion of the first sampling driving operation (Fujiyoshi, par. [0038]-[0046], [0071]-[0076]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the further teachings of Fujiyoshi.
	One would have been motivated to do so to gain an advantage recited in Fujiyoshi of reducing artifacts (Fujiyoshi, par. [0074]).

	Regarding claim 12, Poorter modified teaches the radiation imaging apparatus according to claim 1, wherein each of the plurality of sensor units (201) includes a signal amplification unit configured to amplify the signal of the detection element (202) and output the amplified signal to the signal line, wherein the amplification unit comprises first through seventh transistors (304, 303, 323, 324, 322, 386, 385), a capacitor (321), and first and second current sources (305, 325), wherein the first current source (305) and the first and second transistors (304, 303) are connected in series so as to form a current path between a power supply line and a ground line, a source terminal of the first transistor (304) is connected to the first current source (305), a drain terminal of the first transistor (304) is connected to a source terminal of the second transistor (303), a drain terminal of the second transistor (303) is connected to the ground line, a gate terminal of the first transistor (304) is configured to receive a first control signal (EN) such that the first transistor (304) is controlled by the first control signal (EN), a first signal line (n1) is connected to a node between the first current source (305) and the first transistor (304), the second current source (325) and the fourth through fifth transistors (324, 322) are connected in series so as to form a current path between the power supply line and the ground line, a source terminal of the fourth transistor (324) is connected to the second current source (325), a drain terminal of the fourth transistor (324) is connected to a source terminal of the fifth transistor (322), a drain terminal of the fifth transistor (322) is connected to the ground line, a gate terminal of the fourth transistor (324) is configured to receive a second control signal (EN0) such that the fourth transistor (324) is controlled by the second control signal (EN0), a second signal line is connected to a gate terminal of the fifth transistor (322), the capacitor (321) is connected between the first and second signal lines, a third signal line is connected to a node between the second current source (325) and the fourth transistor (324), a source terminal of the third transistor (323) is connected to the power supply line, a drain terminal of the third transistor (323) is connected to the second signal line, a gate terminal of the third transistor (323) is configured to receive a third control signal (PCL) such that the third transistor (323) is controlled by the third control signal (PCL), a source terminal of the sixth transistor (386) is connected to the first signal line, a drain terminal of the sixth transistor (386) is connected to a source terminal of the seventh transistor (385), a gate terminal of the sixth transistor (386) is configured to receive a fourth control signal (ENW) such that the sixth transistor (386) is controlled by the fourth control signal (ENW), and a drain terminal of the seventh transistor (385) is connected to the ground line (Arishima, par. [0020]-[0036], fig. 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Poorter in view of the further teachings of Arishima.
One would have been motivated to do so to gain an advantage recited in Arishima of reducing the influence of signal delay caused by an increase in imaging area (Arishima, par. [0006]).

	Regarding claims 14 and 16, Poorter modified teaches the radiation imaging apparatus according to claim 10. For the further limitations of claims 14 and 16, Examiner refers to the rejections of claims 13 and 15 above, respectively.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poorter as applied to claims 1 and 18 above and further in view of Meng (US 2009/0140157 A1).

Regarding claim 17, Poorter discloses a method comprising performing an arithmetic processing based on an energy subtraction method using a plurality of sets of image data to obtain a radiation image using the radiation imaging apparatus according to claim 1 (see cited teachings of Poorter in the rejection of claim 1 above, mutatis mutandis).
Poorter does not expressly disclose an arithmetic processing apparatus, comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to perform the method.
Meng discloses a radiation image processing apparatus comprising at least one processor circuit (inherent to processor 1502) with a memory (1504) comprising instructions (1524), that, when executed by the processor circuit (1502), cause the at least one processor circuit (1502) to perform a method (Abstract, par. [0097]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poorter in view of the teachings of Meng to make an arithmetic processing apparatus, comprising at least one processor circuit with a memory comprising instructions, that when executed by the processor circuit, cause the at least one processor circuit to perform the method.
One would have been motivated to do so to gain an advantage of avoiding the need to manually program instructions each time the method is needed.

Regarding claim 19, Poorter discloses the method according to claim 18, but does not expressly disclose a non-transitory computer-readable storage medium storing a program for causing a computer to execute the method.
Meng discloses a non-transitory computer-readable storage medium (1506) storing a program (1524) for causing a computer (1500) to execute a radiation image processing method (Abstract, par. [0097]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Poorter in view of the teachings of Meng to make a non-transitory computer-readable storage medium storing a program for causing a computer to execute the method.
One would have been motivated to do so to gain an advantage of avoiding the need to manually program instructions each time the method is needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884